DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.
Response to Amendment
3.	Receipt of Applicant’s Amendment filed on 09/12/2022 is acknowledged.  The amendment includes the amending of claims 1, 8, 23, 30, 45, and 47, and the cancellation of claims 2 and 24.
Election/Restrictions
4.	Applicant’s election without traverse of Group I (Claims 1, 3-10, 23, 25-32, 45, and 47) in the reply filed on 03/28/2022 is acknowledged.
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
6.	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Thus, the examiner is interpreting Claim 45 under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
10.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
11.	Claims 1, 8-10, 23, 30-32, 45, and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newman et al. (U.S. PGPUB 2009/0033633), in view of Whitsett et al. (U.S. PGPUB 2009/0216633), and further in view of Sheha et al. (U.S. PGPUB 2006/0229807), and further in view of Flickr (Web Archive of Article entitled “Help/FAQ/”, collectively dated 04/09/2007).
12.	Regarding claims 1, 23, and 47, Newman teaches a method, mobile device, and non-transitory computer readable medium comprising:
A)  displaying a plurality of categories of recommendations (Paragraphs 44, 47, and 63, Figures 1 and 5); 
B)  a regional profile of a geographic region (Paragraphs 14, 46, 47, 67, and 68, Figure 1); 
C)  the regional profile including a set of points of interest within the geographic region (Paragraphs 14, 46, 47, 67, and 68, Figure 1); 
E)  obtaining a selection of a category of the plurality of categories of recommendations (Paragraphs 44, 47, and 63, Figures 1 and 5); 
F)  displaying, responsive to the obtained category of the plurality of categories of recommendations, at least one recommended point of interest from the set of points of interest via a user interface of the mobile device (Paragraphs 44, 47, and 63, Figures 1, 3, and 5); 
G)  user ratings of the set of points of interest within the geographic region (Paragraphs 54, 56, and 57, Figures 1 and 3);
H)  obtaining a selection of a point of interest from among the displayed at least one recommended point of interest (Paragraphs 50 and 54, Figure 3); and 
I)  displaying user-uploaded content associated with the selected point of interest via the user interface of the mobile device (Paragraphs 54, 56, and 57, Figures 1 and 3). 
	The examiner notes that Newman teaches “displaying a plurality of categories of recommendations” as “For example, activity list 114 can display only restaurants near a certain location, if the user specifies the activity type to "eat." Other activity types include "drink," which can result in bars, etc., "see," which can result in movies, operas, concerts, etc., "do," which can result in parks, museums, exhibitions, etc., or "any," which can result in any type of activity. Other categories of activities are also possible” (Paragraph 44), “The user can use activity-configuration button 108 to set activity type and further configure specific preferences for a given type of activity. For example, if the user specifies the activity type to be "eat," he can further specify his preferences for different types of cuisines, such as That, Italian, American, etc. Location-configuration button 110 allows the user to set a location for the activities. The user can enter a street address, a point of interest, a zip code, or use the current location which is provided by the GPS on the same hand-held device” (Paragraph 47), “After the user selects "change activity" item 402, the user interface displays a sub-menu which allows the user to select from a list of activities. FIG. 5 presents an exemplary sub-menu which allows the user to change activity in accordance with one embodiment of the present invention. In this example, the sub-menu presents five specific activities to the user, namely "eat," "buy," "see," "do," and "read." Further more, this sub-menu also provides an "any" button which is a catch-all option. If the user selects "any," the system can recommend any type of activity to the user based on the specified location and time” (Paragraph 63).  The examiner further notes that Figure 5 depicts multiple categories of recommendations that a user can choose from to cause recommendations to be displayed corresponding to that category (See the example of displaying only restaurant recommendations if an “eat” category was selected versus displaying movie, opera, concert, etc recommendations if a “see” category was chosen).  The examiner further notes that Newman teaches “a regional profile of a geographic region” as “In a further variation, to allow the user to configure location preferences, after the user taps on a graphic element corresponding to location preferences, the user interface presents a sub-menu which allows the user to configure the location preference based on at lease one of: an address, a point of interest, a current location of the user, and a radius from a given location or a current location” (Paragraph 14), “In one embodiment, root menu 100 also includes a map tap 116. When a user taps on map tap 116, root menu 100 can display a map showing the user's current location. This operation can be performed based on information provided by a global positioning system (GPS) which resides on the same hand-held device” (Paragraph 46), “Location-configuration button 110 allows the user to set a location for the activities. The user can enter a street address, a point of interest, a zip code, or use the current location which is provided by the GPS on the same hand-held device” (Paragraph 47), “the user can set the current location as the preferred location by tapping the "here" button. In one embodiment, the system obtains the current location information from the GPS application running on the same hand-held device” (Paragraph 67), and “In further embodiments, the sub-menu can also allow the user to specify a radius from a particular location, which specifies a region where the user prefers the activities to occur” (Paragraph 68).  The examiner further notes that recommended activities to be displayed to a user can be based on a specified radius from a user’s current location (i.e. “a regional profile”).  The examiner further notes that Newman teaches “the regional profile including a set of points of interest within the geographic region” as “In a further variation, to allow the user to configure location preferences, after the user taps on a graphic element corresponding to location preferences, the user interface presents a sub-menu which allows the user to configure the location preference based on at lease one of: an address, a point of interest, a current location of the user, and a radius from a given location or a current location” (Paragraph 14), “In one embodiment, root menu 100 also includes a map tap 116. When a user taps on map tap 116, root menu 100 can display a map showing the user's current location. This operation can be performed based on information provided by a global positioning system (GPS) which resides on the same hand-held device” (Paragraph 46), “Location-configuration button 110 allows the user to set a location for the activities. The user can enter a street address, a point of interest, a zip code, or use the current location which is provided by the GPS on the same hand-held device” (Paragraph 47), “the user can set the current location as the preferred location by tapping the "here" button. In one embodiment, the system obtains the current location information from the GPS application running on the same hand-held device” (Paragraph 67), and “In further embodiments, the sub-menu can also allow the user to specify a radius from a particular location, which specifies a region where the user prefers the activities to occur” (Paragraph 68).  The examiner further notes that recommended activities (i.e. POI(s)) to be displayed to a user can be based on a specified radius from a user’s current location (i.e. “a regional profile”).  Specifically, as shown in Figure 1, the displayed POI(s) are clearly within the “regional profile” of the Stanford Shopping Center.  The examiner further notes that Newman teaches “obtaining a selection of a category of the plurality of categories of recommendations” as “For example, activity list 114 can display only restaurants near a certain location, if the user specifies the activity type to "eat." Other activity types include "drink," which can result in bars, etc., "see," which can result in movies, operas, concerts, etc., "do," which can result in parks, museums, exhibitions, etc., or "any," which can result in any type of activity. Other categories of activities are also possible” (Paragraph 44), “The user can use activity-configuration button 108 to set activity type and further configure specific preferences for a given type of activity. For example, if the user specifies the activity type to be "eat," he can further specify his preferences for different types of cuisines, such as That, Italian, American, etc. Location-configuration button 110 allows the user to set a location for the activities. The user can enter a street address, a point of interest, a zip code, or use the current location which is provided by the GPS on the same hand-held device” (Paragraph 47), “After the user selects "change activity" item 402, the user interface displays a sub-menu which allows the user to select from a list of activities. FIG. 5 presents an exemplary sub-menu which allows the user to change activity in accordance with one embodiment of the present invention. In this example, the sub-menu presents five specific activities to the user, namely "eat," "buy," "see," "do," and "read." Further more, this sub-menu also provides an "any" button which is a catch-all option. If the user selects "any," the system can recommend any type of activity to the user based on the specified location and time” (Paragraph 63).  The examiner further notes that Figure 5 depicts multiple categories that a user can choose (i.e. select) from to cause recommendations to be displayed corresponding to that category (See the example of displaying only restaurant recommendations if an “eat” category was selected versus displaying movie, opera, concert, etc recommendations if a “see” category was chosen).  The examiner further notes that Newman teaches “displaying, responsive to the obtained category of the plurality of categories of recommendations, at least one recommended point of interest from the set of points of interest via a user interface of the mobile device” as “For example, activity list 114 can display only restaurants near a certain location, if the user specifies the activity type to "eat." Other activity types include "drink," which can result in bars, etc., "see," which can result in movies, operas, concerts, etc., "do," which can result in parks, museums, exhibitions, etc., or "any," which can result in any type of activity. Other categories of activities are also possible” (Paragraph 44), “The user can use activity-configuration button 108 to set activity type and further configure specific preferences for a given type of activity. For example, if the user specifies the activity type to be "eat," he can further specify his preferences for different types of cuisines, such as That, Italian, American, etc. Location-configuration button 110 allows the user to set a location for the activities. The user can enter a street address, a point of interest, a zip code, or use the current location which is provided by the GPS on the same hand-held device” (Paragraph 47), “After the user selects "change activity" item 402, the user interface displays a sub-menu which allows the user to select from a list of activities. FIG. 5 presents an exemplary sub-menu which allows the user to change activity in accordance with one embodiment of the present invention. In this example, the sub-menu presents five specific activities to the user, namely "eat," "buy," "see," "do," and "read." Further more, this sub-menu also provides an "any" button which is a catch-all option. If the user selects "any," the system can recommend any type of activity to the user based on the specified location and time” (Paragraph 63).  The examiner further notes that recommended POI(s) are displayed to a user in response to a user selecting a category based on a location (See example of displaying only recommended restaurants near a specific location if the “eat” category was chosen (See “activity list 114 can display only restaurants near a certain location, if the user specifies the activity type to "eat."”)).  The examiner further notes that Newman teaches “user ratings of the set of points of interest within the geographic region” as “After the user chooses to view the detailed contents of an activity, the user interface displays a sub-menu with the activity details. FIG. 3 presents an exemplary sub-menu which displays details of a recommended leisure activity and allows the user to view and enter ratings for this activity in accordance with one embodiment of the present invention. In this example, the sub-menu displays the activity details 306, reviews 307, and user comments 308. In addition, the sub-menu shows a user rating indicator 304 for the activity and provides a sliding mechanism 302 which allows the user to enter his rating” (Paragraph 54), “Reviews 307 present one or more reviews for the activity. Such reviews may be published by third parties. User comments 308 allow the user to view comments entered by other users about the activity or the venue. In one embodiment, the user interface can further allow a user to enter his comments by using a marking menu. For example, the user can press on the user comments region 308. The subsequently displayed marking menu can provide an "enter comments" item, which upon the user's selection leads to a sub-menu where the user can enter his comments” (Paragraph 56), and “On the top of the user interface is a user rating indicator 304. In one embodiment, the user rating is represented as a number of solid-colored stars. In addition, the user interface provides a sliding mechanism 302 that allows the user to enter his rating of the activity. In this example, the user's own rating is represented by empty stars with a solid-colored border. This way, the user can distinguish the average rating and his own rating for the activity” (Paragraph 57).  The examiner further notes that user star ratings (See “This way, the user can distinguish the average rating and his own rating for the activity”  and Figures 1 and 3), user reviews 307 (from 3rd parties), and/or user comments 308 (See “User comments 308 allow the user to view comments entered by other users about the activity or the venue”) associated with the POI of “Haagen-Dazs” teach the claimed user ratings.  The examiner further notes that Newman teaches “obtaining a selection of a point of interest from among the displayed at least one recommended point of interest” as “"View content" item 204 allows the user to view the content of the activity on which the user presses. By drawing a stroke in the direction of "view content" item 204, the user can view the details of the activity” (Paragraph 50) and “After the user chooses to view the detailed contents of an activity, the user interface displays a sub-menu with the activity details. FIG. 3 presents an exemplary sub-menu which displays details of a recommended leisure activity and allows the user to view and enter ratings for this activity in accordance with one embodiment of the present invention. In this example, the sub-menu displays the activity details 306, reviews 307, and user comments 308. In addition, the sub-menu shows a user rating indicator 304 for the activity and provides a sliding mechanism 302 which allows the user to enter his rating” (Paragraph 54).  The examiner further notes that a user can select recommended POI(s) that are displayed.  Such selections are then displayed prominently as shown in Figure 3 (See example of the POI “Haagen-Dazs” being displayed to the user).  The examiner further notes that Newman teaches “displaying user-uploaded content associated with the selected point of interest via the user interface of the mobile device” as “After the user chooses to view the detailed contents of an activity, the user interface displays a sub-menu with the activity details. FIG. 3 presents an exemplary sub-menu which displays details of a recommended leisure activity and allows the user to view and enter ratings for this activity in accordance with one embodiment of the present invention. In this example, the sub-menu displays the activity details 306, reviews 307, and user comments 308. In addition, the sub-menu shows a user rating indicator 304 for the activity and provides a sliding mechanism 302 which allows the user to enter his rating” (Paragraph 54), “Reviews 307 present one or more reviews for the activity. Such reviews may be published by third parties. User comments 308 allow the user to view comments entered by other users about the activity or the venue. In one embodiment, the user interface can further allow a user to enter his comments by using a marking menu. For example, the user can press on the user comments region 308. The subsequently displayed marking menu can provide an "enter comments" item, which upon the user's selection leads to a sub-menu where the user can enter his comments” (Paragraph 56), and “On the top of the user interface is a user rating indicator 304. In one embodiment, the user rating is represented as a number of solid-colored stars. In addition, the user interface provides a sliding mechanism 302 that allows the user to enter his rating of the activity. In this example, the user's own rating is represented by empty stars with a solid-colored border. This way, the user can distinguish the average rating and his own rating for the activity” (Paragraph 57).  The examiner further notes that user star ratings (See “This way, the user can distinguish the average rating and his own rating for the activity”  and Figures 1 and 3), user reviews 307 (from 3rd parties), and/or user comments 308 (See “User comments 308 allow the user to view comments entered by other users about the activity or the venue”) associated with the POI of “Haagen-Dazs” teach the claimed user-uploaded content associated with a selected POI.
	Newman does not explicitly teach:
B)  the plurality of categories of recommendations being based on a regional profile of a geographic region; 
D)  wherein the plurality of categories of recommendations is different for a first geographic region of a plurality of geographic regions compared to a second geographic region of the plurality of geographic regions.
	Whitsett, however, teaches “the plurality of categories of recommendations being based on a regional profile of a geographic region” as “The systems, methods, and computer program products of the present invention are described with respect to one or more destination themed itineraries centered in the cities of Las Vegas, Nev. and Orlando, Fla. However, it must be understood that these are only examples of the use of the present invention. Specifically, the systems, methods, and computer program products of the present invention can be adapted to present interactive itineraries directed to various travel themes, user preferences, selected "experiences," and/or destinations. For example, the interactive itineraries of the present invention may include travel products as part of an outdoor adventure theme for a destination such as Aspen, Colorado. In addition, interactive itineraries may include travel products as part of an historical travel theme, such as a Revolutionary War trip to Boston and surrounding areas. In other examples, the interactive itineraries may be built around a user profile which may indicate a user's interest in "adventure" travel, travel to a specific area of the world, and/or other user preferences that indicate a user's interest in certain travel "experiences."” (Paragraph 64), “The four options illustrated in FIG. 27 are for "Indulgence," "Nightlife," "Romance," and "Adventure," but it is appreciated that any number and variety of these or other options can be provided, e.g., to illustrate the travel themes that are available for the selected destination city” (Paragraph 105), “the user can use the mouse or keyboard to select the first photograph 2610 and thereby select the "Indulgence" option to learn more about travel opportunities with an indulgence theme, e.g., opportunities relating to shopping, saunas and spas, dining, and the like. Similarly, the "Nightlife" option can provide more information for travel opportunities relating to theatrical or cinematic shows, cultural or sporting events, dining, and the like. The "Romance" option can provide more information for travel opportunities relating to wedding and anniversary ceremonies and events, romantic activities, and the like. The "Adventure" option can provide more information for travel opportunities relating to outdoor recreation, sports, and the like” (Paragraph 106), “as shown in FIG. 35, the display 200 provides links for various options relating to the "Indulgence" travel theme, i.e., links 3510, 3520, 3530, 3540, 3550 for requesting details for a spa visit, a Cirque Du Soleil show, shopping, fine dining, and a hotel. Simulated photographs can also be provided for each option, and the simulated photographs can operate in a manner similar to that of the photographs described above in connection with FIGS. 26-34. Links can also be provided to explore more travel options, or to explore additional options similar to those displayed, such as a link 3560 to "explore more activities" and links 3512, 3522, 3532, 3542, 3552 to more spas, more shows, more shopping, more dining, or more hotels” (Paragraph 108), “FIG. 39 includes simulated photographs and links 3910, 3920, 3930, 3940 for the themes of "Nightlife," "Gambling," "Shopping" and "Shows."” (Paragraph 112), and “the Wishlist shown on the display 200 of FIG. 44 includes information and links about the various travel products for the Orlando area that correspond to the interests that have previously been selected by the user. In particular, the Wishlist includes a first section 4410 having information and/or links 4412, 4414, 4416 regarding three Orlando hotels previously selected by the user and a second section 4418 having information and/or links 4420, 4422, 4424 for various Orlando activities. Three Orlando activities are illustrated in the Wishlist in FIG. 44, and a scroll bar 4426 can be used to scroll to a fourth (or other additional) Orlando activity in the Wishlist. Other sections of the Wishlist can also be provided for other travel products, such as a transportation area for flight information or other transportation interests, a restaurant area for restaurant interests, and the like. Each section 4410, 4418 is typically designated by a section title 4426, 4428. Various types of information and links can be provided for each of the various travel products identified in the Wishlist” (Paragraph 125), and “wherein the plurality of categories of recommendations is different for a first geographic region of a plurality of geographic regions compared to a second geographic region of the plurality of geographic regions” as “The systems, methods, and computer program products of the present invention are described with respect to one or more destination themed itineraries centered in the cities of Las Vegas, Nev. and Orlando, Fla. However, it must be understood that these are only examples of the use of the present invention. Specifically, the systems, methods, and computer program products of the present invention can be adapted to present interactive itineraries directed to various travel themes, user preferences, selected "experiences," and/or destinations. For example, the interactive itineraries of the present invention may include travel products as part of an outdoor adventure theme for a destination such as Aspen, Colorado. In addition, interactive itineraries may include travel products as part of an historical travel theme, such as a Revolutionary War trip to Boston and surrounding areas. In other examples, the interactive itineraries may be built around a user profile which may indicate a user's interest in "adventure" travel, travel to a specific area of the world, and/or other user preferences that indicate a user's interest in certain travel "experiences."” (Paragraph 64), “The four options illustrated in FIG. 27 are for "Indulgence," "Nightlife," "Romance," and "Adventure," but it is appreciated that any number and variety of these or other options can be provided, e.g., to illustrate the travel themes that are available for the selected destination city” (Paragraph 105), “the user can use the mouse or keyboard to select the first photograph 2610 and thereby select the "Indulgence" option to learn more about travel opportunities with an indulgence theme, e.g., opportunities relating to shopping, saunas and spas, dining, and the like. Similarly, the "Nightlife" option can provide more information for travel opportunities relating to theatrical or cinematic shows, cultural or sporting events, dining, and the like. The "Romance" option can provide more information for travel opportunities relating to wedding and anniversary ceremonies and events, romantic activities, and the like. The "Adventure" option can provide more information for travel opportunities relating to outdoor recreation, sports, and the like” (Paragraph 106), “as shown in FIG. 35, the display 200 provides links for various options relating to the "Indulgence" travel theme, i.e., links 3510, 3520, 3530, 3540, 3550 for requesting details for a spa visit, a Cirque Du Soleil show, shopping, fine dining, and a hotel. Simulated photographs can also be provided for each option, and the simulated photographs can operate in a manner similar to that of the photographs described above in connection with FIGS. 26-34. Links can also be provided to explore more travel options, or to explore additional options similar to those displayed, such as a link 3560 to "explore more activities" and links 3512, 3522, 3532, 3542, 3552 to more spas, more shows, more shopping, more dining, or more hotels” (Paragraph 108), “FIG. 39 includes simulated photographs and links 3910, 3920, 3930, 3940 for the themes of "Nightlife," "Gambling," "Shopping" and "Shows."” (Paragraph 112), and “the Wishlist shown on the display 200 of FIG. 44 includes information and links about the various travel products for the Orlando area that correspond to the interests that have previously been selected by the user. In particular, the Wishlist includes a first section 4410 having information and/or links 4412, 4414, 4416 regarding three Orlando hotels previously selected by the user and a second section 4418 having information and/or links 4420, 4422, 4424 for various Orlando activities. Three Orlando activities are illustrated in the Wishlist in FIG. 44, and a scroll bar 4426 can be used to scroll to a fourth (or other additional) Orlando activity in the Wishlist. Other sections of the Wishlist can also be provided for other travel products, such as a transportation area for flight information or other transportation interests, a restaurant area for restaurant interests, and the like. Each section 4410, 4418 is typically designated by a section title 4426, 4428. Various types of information and links can be provided for each of the various travel products identified in the Wishlist” (Paragraph 125).
	The examiner further notes that recommended categories (such as “Spa Visit”, “Cirque Du Solelil”, “Shopping”, “Fine Dining”, and “3 Night Hotel”) are displayed in response to an indulgence theme for the vacation destination of Las Vegas.  Furthermore different recommended categories would be displayed if a user chose a different theme such as “Romance”, “Gambling”, “Nightlife”, or “Adventure”).  Moreover, such recommended categories are region specific (Las Vegas will clearly have different displayed recommended categories in response to a theme versus Boston, Aspen, etc).  Indeed, if a user were planning a trip to Las Vegas for example, the recommended categories displayed to a user for Las Vegas if that user chose a “Gambling” theme would clearly be different versus a user traveling to Utah (where gambling is illegal and thus no recommended gambling categories would be displayed).  Furthermore, such displayed recommended categories that correspond to a selected theme would be different for a different location such as Boston, Aspen, or Orlando (just as the displayed different recommended categories are different for Charleston North Carolina and Atlanta Georgia in Figure 14B of the instant specification).  Indeed, if a user chose an “Outdoor Adventure” theme for Aspen Colorado for example, then the recommended displayed categories would clearly involve skiing, rock climbing, hiking etc.  If a user chose the “Outdoor Adventure” theme for New Orleans, there would clearly be different displayed resultant recommended categories as “skiing” would not appear considering one cannot ski in New Orleans.  Thus, the combination would result in the categories of recommendations of Newman to be different in one region versus another region.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Whitsett’s would have allowed Newman’s to provide a method for reducing the difficulty in identifying satisfying options for a trip, as noted by Whitsett (Paragraph 11).
Newman and Whitsett do not explicitly teach:
G)  wherein the at least one recommended point of interest is displayed based on at least user ratings of the set of points of interest within the geographic region, including the at least one recommended point of interest.
	Sheha, however, teaches “wherein the at least one recommended point of interest is displayed based on at least user ratings of the set of points of interest within the geographic region, including the at least one recommended point of interest” as “The system then displays 411 the search sort order 905 for listing the returned search results, such as by 1). Highest Rating, 2). Distance From Current Location, or 3). Alphabetically, amongst others sorting preferences. The user preferably then selects 412 the preferred method to sort the return search response, which is typically done using an icon pointer 901” (Paragraph 65) and “The search results can be displayed 607 in many formats, including, for example, audio format. As shown in FIG. 10, a typical search display 1000 shows various fields related to the specified search method and category. In this embodiment, the search category is displayed 1006 as a categorical search method with a sub-category of Italian cuisine. The display 1000 window has indexed the results 1001 by the highest overall rating 1002, according to the average of all ratings given by users for that POI” (Paragraph 68).
	The examiner further notes that although the primary reference of Newman clearly has user ratings of its recommended POI(s) (See star ratings, user comments, and/or user reviews; see also Figures 1 and 3), there is not explicit teaching that the recommended POI(s) that are displayed are based on such user ratings.  Nevertheless, the secondary reference of Sheha teaches that for a specific region (See box 904 in Figure 9 where a user can specify searching by radius, zip code, city, etc.), recommended POI(s) can be displayed based off of user ratings (See Figure 10 where displayed recommended POI(s) are sorted by user ratings).  The combination would result in the recommended POI(s) of Newman to be sorted based off of its user ratings). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Sheha’s would have allowed Newman’s and Whitsett’s to provide a method for utilizing various search metric queries to conduct spatial searches for POI(s), as noted by Sheha (Paragraph 9).
Newman, Whitsett, and Sheha do not explicitly teach:
J)  the user-uploaded content subject to privacy controls associated with a set of users that provided the user-uploaded content;
K)  wherein the privacy controls comprise one or more privacy controls permitting location history sharing by at least one user of the set of users with a group of users designated by the at least one user.
	Flickr, however, teaches “the user-uploaded content subject to privacy controls associated with a set of users that provided the user-uploaded content” as “Set your photos to be visible to only your friends or family (that is, not public). You can choose this option as you upload your photos, for individual photos already uploaded, by using the Organizr, or as the default setting for all your uploads” (Page 8), “Easy! You can specify a privacy level as you upload photos using the form or Uploadr or by email). You can choose: Public, Visible to friends, Visible to family, or Private” (Page 10), and “You can keep where you took your photos private, if you want, or assign permission to any level you're comfortable with. You can set a default privacy level for any photos you add to the map, and you can change the location privacy per photo as well. To change the settings on a photo, double-click it in Organizr. Click the Location tab. That's where the privacy setting is, as well as the latitude and longitude of your photo's location. (You can edit that too, if you have that information.)  Remember that the photo's overall privacy setting overrides geoprivacy. For example, if you make a photo available to friends only, only your friends can see the photo in the first place. You can add a secondary level of privacy for where the photo was taken, say, "Only You" can see it, but saying anyone can see where it was taken is kinda moot, because only your friends can see the photo in the first place. Get it?” (Page 19), and “wherein the privacy controls comprise one or more privacy controls permitting location history sharing by at least one user of the set of users with a group of users designated by the at least one user” as “Set your photos to be visible to only your friends or family (that is, not public). You can choose this option as you upload your photos, for individual photos already uploaded, by using the Organizr, or as the default setting for all your uploads” (Page 8), “Easy! You can specify a privacy level as you upload photos using the form or Uploadr or by email). You can choose: Public, Visible to friends, Visible to family, or Private” (Page 10), and “You can keep where you took your photos private, if you want, or assign permission to any level you're comfortable with. You can set a default privacy level for any photos you add to the map, and you can change the location privacy per photo as well. To change the settings on a photo, double-click it in Organizr. Click the Location tab. That's where the privacy setting is, as well as the latitude and longitude of your photo's location. (You can edit that too, if you have that information.)  Remember that the photo's overall privacy setting overrides geoprivacy. For example, if you make a photo available to friends only, only your friends can see the photo in the first place. You can add a secondary level of privacy for where the photo was taken, say, "Only You" can see it, but saying anyone can see where it was taken is kinda moot, because only your friends can see the photo in the first place. Get it?” (Page 19).
	The examiner further notes that the secondary reference of Flickr teaches the concept of uploading user setting privacy controls to uploaded content (including setting specific location privacy controls to updated photos).  Such locations of a user’s photos teach a location history of that user.  Thus, a user can set a location privacy setting to “friends” for example.  The combination would result in the allowing for the uploading-content users of Newman and Sheha to be able to set privacy levels for their uploaded content.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Flickr’s would have allowed Newman’s, Whitsett’s, and Sheha’s to provide a method for sharing content with desired individuals, as noted by Flickr (Page 8).

	Regarding claims 8 and 30, Newman further teaches a method and mobile device comprising:
A)  wherein the user-uploaded content includes: one or more user-captured images captured at the selected point of interest, one or more user-captured video clips captured at the selected point of interest, user-captured audio data captured at the selected point of interest, the user ratings of the set of points of interest, or any combination thereof (Paragraphs 54, 56, and 57, Figures 1 and 3).
The examiner further notes that Newman teaches “wherein the user-uploaded content includes: one or more user-captured images captured at the selected point of interest, one or more user-captured video clips captured at the selected point of interest, user-captured audio data captured at the selected point of interest, the user ratings of the set of points of interest, or any combination thereof” as “After the user chooses to view the detailed contents of an activity, the user interface displays a sub-menu with the activity details. FIG. 3 presents an exemplary sub-menu which displays details of a recommended leisure activity and allows the user to view and enter ratings for this activity in accordance with one embodiment of the present invention. In this example, the sub-menu displays the activity details 306, reviews 307, and user comments 308. In addition, the sub-menu shows a user rating indicator 304 for the activity and provides a sliding mechanism 302 which allows the user to enter his rating” (Paragraph 54), “Reviews 307 present one or more reviews for the activity. Such reviews may be published by third parties. User comments 308 allow the user to view comments entered by other users about the activity or the venue. In one embodiment, the user interface can further allow a user to enter his comments by using a marking menu. For example, the user can press on the user comments region 308. The subsequently displayed marking menu can provide an "enter comments" item, which upon the user's selection leads to a sub-menu where the user can enter his comments” (Paragraph 56), and “On the top of the user interface is a user rating indicator 304. In one embodiment, the user rating is represented as a number of solid-colored stars. In addition, the user interface provides a sliding mechanism 302 that allows the user to enter his rating of the activity. In this example, the user's own rating is represented by empty stars with a solid-colored border. This way, the user can distinguish the average rating and his own rating for the activity” (Paragraph 57).  The examiner further notes that user star ratings (See “This way, the user can distinguish the average rating and his own rating for the activity”  and Figures 1 and 3), user reviews 307 (from 3rd parties), and/or user comments 308 (See “User comments 308 allow the user to view comments entered by other users about the activity or the venue”) associated with the POI of “Haagen-Dazs” teach the claimed user ratings.

	Regarding claims 9 and 31, Newman further teaches a method and mobile device comprising:
A)  determining a current location of the mobile device (Paragraphs 14, 46, 67, and 68).
	The examiner notes that Newman teaches “determining a current location of the mobile device” as “In a further variation, to allow the user to configure location preferences, after the user taps on a graphic element corresponding to location preferences, the user interface presents a sub-menu which allows the user to configure the location preference based on at lease one of: an address, a point of interest, a current location of the user, and a radius from a given location or a current location” (Paragraph 14), “In one embodiment, root menu 100 also includes a map tap 116. When a user taps on map tap 116, root menu 100 can display a map showing the user's current location. This operation can be performed based on information provided by a global positioning system (GPS) which resides on the same hand-held device” (Paragraph 46), “Furthermore, the user can set the current location as the preferred location by tapping the "here" button. In one embodiment, the system obtains the current location information from the GPS application running on the same hand-held device. The up-arrow button on the top of the screen allows the user to scroll up on the list of locations” (Paragraph 67), and “In further embodiments, the sub-menu can also allow the user to specify a radius from a particular location, which specifies a region where the user prefers the activities to occur” (Paragraph 68).  The examiner further notes that the ascertained current location of a user hand-held device via the use of GPS data teaches the claimed determining of a current location.  

Regarding claims 10 and 32, Newman further teaches a method and mobile device comprising:
A)  wherein the geographic region includes the current location of the mobile device (Paragraphs 14, 46, 47, 67, and 68, Figure 1).
	The examiner notes that Newman teaches “determining a current location of the mobile device” as “In a further variation, to allow the user to configure location preferences, after the user taps on a graphic element corresponding to location preferences, the user interface presents a sub-menu which allows the user to configure the location preference based on at lease one of: an address, a point of interest, a current location of the user, and a radius from a given location or a current location” (Paragraph 14), “In one embodiment, root menu 100 also includes a map tap 116. When a user taps on map tap 116, root menu 100 can display a map showing the user's current location. This operation can be performed based on information provided by a global positioning system (GPS) which resides on the same hand-held device” (Paragraph 46), “Location-configuration button 110 allows the user to set a location for the activities. The user can enter a street address, a point of interest, a zip code, or use the current location which is provided by the GPS on the same hand-held device” (Paragraph 47), “the user can set the current location as the preferred location by tapping the "here" button. In one embodiment, the system obtains the current location information from the GPS application running on the same hand-held device” (Paragraph 67), and “In further embodiments, the sub-menu can also allow the user to specify a radius from a particular location, which specifies a region where the user prefers the activities to occur” (Paragraph 68).  The examiner further notes that the ascertained current location of a user hand-held device via the use of GPS data teaches the claimed current location.  Moreover, the example of specifying a radius from a current user location (via the GPS of the user hand-held device) in order to display activities (i.e. POI(s)) within that radius teaches the claimed geographic region. 

Regarding claim 45, Newman teaches a mobile device comprising:
A)  means for displaying a plurality of categories of recommendations (Paragraphs 44, 47, and 63, Figures 1 and 5); 
B)  a regional profile of a geographic region (Paragraphs 14, 46, 47, 67, and 68, Figure 1); 
C)  the regional profile including a set of points of interest within the geographic region (Paragraphs 14, 46, 47, 67, and 68, Figure 1); 
E)  means for obtaining a selection of a category of the plurality of categories of recommendations (Paragraphs 44, 47, and 63, Figures 1 and 5); 
F)  means for displaying, responsive to the obtained category of the plurality of categories of recommendations, at least one recommended point of interest from the set of points of interest via a user interface of the mobile device (Paragraphs 44, 47, and 63, Figures 1, 3, and 5); 
G)  user ratings of the set of points of interest within the geographic region (Paragraphs 54, 56, and 57, Figures 1 and 3);
H)  means for obtaining a selection of a point of interest from among the displayed at least one recommended point of interest (Paragraphs 50 and 54, Figure 3); and 
I)  means for displaying user-uploaded content associated with the selected point of interest via the user interface of the mobile device (Paragraphs 54, 56, and 57, Figures 1 and 3). 
	The examiner notes that Newman teaches “means for displaying a plurality of categories of recommendations” as “For example, activity list 114 can display only restaurants near a certain location, if the user specifies the activity type to "eat." Other activity types include "drink," which can result in bars, etc., "see," which can result in movies, operas, concerts, etc., "do," which can result in parks, museums, exhibitions, etc., or "any," which can result in any type of activity. Other categories of activities are also possible” (Paragraph 44), “The user can use activity-configuration button 108 to set activity type and further configure specific preferences for a given type of activity. For example, if the user specifies the activity type to be "eat," he can further specify his preferences for different types of cuisines, such as That, Italian, American, etc. Location-configuration button 110 allows the user to set a location for the activities. The user can enter a street address, a point of interest, a zip code, or use the current location which is provided by the GPS on the same hand-held device” (Paragraph 47), “After the user selects "change activity" item 402, the user interface displays a sub-menu which allows the user to select from a list of activities. FIG. 5 presents an exemplary sub-menu which allows the user to change activity in accordance with one embodiment of the present invention. In this example, the sub-menu presents five specific activities to the user, namely "eat," "buy," "see," "do," and "read." Further more, this sub-menu also provides an "any" button which is a catch-all option. If the user selects "any," the system can recommend any type of activity to the user based on the specified location and time” (Paragraph 63).  The examiner further notes that Figure 5 depicts multiple categories of recommendations that a user can choose from to cause recommendations to be displayed corresponding to that category (See the example of displaying only restaurant recommendations if an “eat” category was selected versus displaying movie, opera, concert, etc recommendations if a “see” category was chosen).  The examiner further notes that Newman teaches “a regional profile of a geographic region” as “In a further variation, to allow the user to configure location preferences, after the user taps on a graphic element corresponding to location preferences, the user interface presents a sub-menu which allows the user to configure the location preference based on at lease one of: an address, a point of interest, a current location of the user, and a radius from a given location or a current location” (Paragraph 14), “In one embodiment, root menu 100 also includes a map tap 116. When a user taps on map tap 116, root menu 100 can display a map showing the user's current location. This operation can be performed based on information provided by a global positioning system (GPS) which resides on the same hand-held device” (Paragraph 46), “Location-configuration button 110 allows the user to set a location for the activities. The user can enter a street address, a point of interest, a zip code, or use the current location which is provided by the GPS on the same hand-held device” (Paragraph 47), “the user can set the current location as the preferred location by tapping the "here" button. In one embodiment, the system obtains the current location information from the GPS application running on the same hand-held device” (Paragraph 67), and “In further embodiments, the sub-menu can also allow the user to specify a radius from a particular location, which specifies a region where the user prefers the activities to occur” (Paragraph 68).  The examiner further notes that recommended activities to be displayed to a user can be based on a specified radius from a user’s current location (i.e. “a regional profile”).  The examiner further notes that Newman teaches “the regional profile including a set of points of interest within the geographic region” as “In a further variation, to allow the user to configure location preferences, after the user taps on a graphic element corresponding to location preferences, the user interface presents a sub-menu which allows the user to configure the location preference based on at lease one of: an address, a point of interest, a current location of the user, and a radius from a given location or a current location” (Paragraph 14), “In one embodiment, root menu 100 also includes a map tap 116. When a user taps on map tap 116, root menu 100 can display a map showing the user's current location. This operation can be performed based on information provided by a global positioning system (GPS) which resides on the same hand-held device” (Paragraph 46), “Location-configuration button 110 allows the user to set a location for the activities. The user can enter a street address, a point of interest, a zip code, or use the current location which is provided by the GPS on the same hand-held device” (Paragraph 47), “the user can set the current location as the preferred location by tapping the "here" button. In one embodiment, the system obtains the current location information from the GPS application running on the same hand-held device” (Paragraph 67), and “In further embodiments, the sub-menu can also allow the user to specify a radius from a particular location, which specifies a region where the user prefers the activities to occur” (Paragraph 68).  The examiner further notes that recommended activities (i.e. POI(s)) to be displayed to a user can be based on a specified radius from a user’s current location (i.e. “a regional profile”).  Specifically, as shown in Figure 1, the displayed POI(s) are clearly within the “regional profile” of the Stanford Shopping Center.  The examiner further notes that Newman teaches “means for obtaining a selection of a category of the plurality of categories of recommendations” as “For example, activity list 114 can display only restaurants near a certain location, if the user specifies the activity type to "eat." Other activity types include "drink," which can result in bars, etc., "see," which can result in movies, operas, concerts, etc., "do," which can result in parks, museums, exhibitions, etc., or "any," which can result in any type of activity. Other categories of activities are also possible” (Paragraph 44), “The user can use activity-configuration button 108 to set activity type and further configure specific preferences for a given type of activity. For example, if the user specifies the activity type to be "eat," he can further specify his preferences for different types of cuisines, such as That, Italian, American, etc. Location-configuration button 110 allows the user to set a location for the activities. The user can enter a street address, a point of interest, a zip code, or use the current location which is provided by the GPS on the same hand-held device” (Paragraph 47), “After the user selects "change activity" item 402, the user interface displays a sub-menu which allows the user to select from a list of activities. FIG. 5 presents an exemplary sub-menu which allows the user to change activity in accordance with one embodiment of the present invention. In this example, the sub-menu presents five specific activities to the user, namely "eat," "buy," "see," "do," and "read." Further more, this sub-menu also provides an "any" button which is a catch-all option. If the user selects "any," the system can recommend any type of activity to the user based on the specified location and time” (Paragraph 63).  The examiner further notes that Figure 5 depicts multiple categories that a user can choose (i.e. select) from to cause recommendations to be displayed corresponding to that category (See the example of displaying only restaurant recommendations if an “eat” category was selected versus displaying movie, opera, concert, etc recommendations if a “see” category was chosen).  The examiner further notes that Newman teaches “means for displaying, responsive to the obtained category of the plurality of categories of recommendations, at least one recommended point of interest from the set of points of interest via a user interface of the mobile device” as “For example, activity list 114 can display only restaurants near a certain location, if the user specifies the activity type to "eat." Other activity types include "drink," which can result in bars, etc., "see," which can result in movies, operas, concerts, etc., "do," which can result in parks, museums, exhibitions, etc., or "any," which can result in any type of activity. Other categories of activities are also possible” (Paragraph 44), “The user can use activity-configuration button 108 to set activity type and further configure specific preferences for a given type of activity. For example, if the user specifies the activity type to be "eat," he can further specify his preferences for different types of cuisines, such as That, Italian, American, etc. Location-configuration button 110 allows the user to set a location for the activities. The user can enter a street address, a point of interest, a zip code, or use the current location which is provided by the GPS on the same hand-held device” (Paragraph 47), “After the user selects "change activity" item 402, the user interface displays a sub-menu which allows the user to select from a list of activities. FIG. 5 presents an exemplary sub-menu which allows the user to change activity in accordance with one embodiment of the present invention. In this example, the sub-menu presents five specific activities to the user, namely "eat," "buy," "see," "do," and "read." Further more, this sub-menu also provides an "any" button which is a catch-all option. If the user selects "any," the system can recommend any type of activity to the user based on the specified location and time” (Paragraph 63).  The examiner further notes that recommended POI(s) are displayed to a user in response to a user selecting a category based on a location (See example of displaying only recommended restaurants near a specific location if the “eat” category was chosen (See “activity list 114 can display only restaurants near a certain location, if the user specifies the activity type to "eat."”)).  The examiner further notes that Newman teaches “user ratings of the set of points of interest within the geographic region” as “After the user chooses to view the detailed contents of an activity, the user interface displays a sub-menu with the activity details. FIG. 3 presents an exemplary sub-menu which displays details of a recommended leisure activity and allows the user to view and enter ratings for this activity in accordance with one embodiment of the present invention. In this example, the sub-menu displays the activity details 306, reviews 307, and user comments 308. In addition, the sub-menu shows a user rating indicator 304 for the activity and provides a sliding mechanism 302 which allows the user to enter his rating” (Paragraph 54), “Reviews 307 present one or more reviews for the activity. Such reviews may be published by third parties. User comments 308 allow the user to view comments entered by other users about the activity or the venue. In one embodiment, the user interface can further allow a user to enter his comments by using a marking menu. For example, the user can press on the user comments region 308. The subsequently displayed marking menu can provide an "enter comments" item, which upon the user's selection leads to a sub-menu where the user can enter his comments” (Paragraph 56), and “On the top of the user interface is a user rating indicator 304. In one embodiment, the user rating is represented as a number of solid-colored stars. In addition, the user interface provides a sliding mechanism 302 that allows the user to enter his rating of the activity. In this example, the user's own rating is represented by empty stars with a solid-colored border. This way, the user can distinguish the average rating and his own rating for the activity” (Paragraph 57).  The examiner further notes that user star ratings (See “This way, the user can distinguish the average rating and his own rating for the activity”  and Figures 1 and 3), user reviews 307 (from 3rd parties), and/or user comments 308 (See “User comments 308 allow the user to view comments entered by other users about the activity or the venue”) associated with the POI of “Haagen-Dazs” teach the claimed user ratings.  The examiner further notes that Newman teaches “means for obtaining a selection of a point of interest from among the displayed at least one recommended point of interest” as “"View content" item 204 allows the user to view the content of the activity on which the user presses. By drawing a stroke in the direction of "view content" item 204, the user can view the details of the activity” (Paragraph 50) and “After the user chooses to view the detailed contents of an activity, the user interface displays a sub-menu with the activity details. FIG. 3 presents an exemplary sub-menu which displays details of a recommended leisure activity and allows the user to view and enter ratings for this activity in accordance with one embodiment of the present invention. In this example, the sub-menu displays the activity details 306, reviews 307, and user comments 308. In addition, the sub-menu shows a user rating indicator 304 for the activity and provides a sliding mechanism 302 which allows the user to enter his rating” (Paragraph 54).  The examiner further notes that a user can select recommended POI(s) that are displayed.  Such selections are then displayed prominently as shown in Figure 3 (See example of the POI “Haagen-Dazs” being displayed to the user).  The examiner further notes that Newman teaches “means for displaying user-uploaded content associated with the selected point of interest via the user interface of the mobile device” as “After the user chooses to view the detailed contents of an activity, the user interface displays a sub-menu with the activity details. FIG. 3 presents an exemplary sub-menu which displays details of a recommended leisure activity and allows the user to view and enter ratings for this activity in accordance with one embodiment of the present invention. In this example, the sub-menu displays the activity details 306, reviews 307, and user comments 308. In addition, the sub-menu shows a user rating indicator 304 for the activity and provides a sliding mechanism 302 which allows the user to enter his rating” (Paragraph 54), “Reviews 307 present one or more reviews for the activity. Such reviews may be published by third parties. User comments 308 allow the user to view comments entered by other users about the activity or the venue. In one embodiment, the user interface can further allow a user to enter his comments by using a marking menu. For example, the user can press on the user comments region 308. The subsequently displayed marking menu can provide an "enter comments" item, which upon the user's selection leads to a sub-menu where the user can enter his comments” (Paragraph 56), and “On the top of the user interface is a user rating indicator 304. In one embodiment, the user rating is represented as a number of solid-colored stars. In addition, the user interface provides a sliding mechanism 302 that allows the user to enter his rating of the activity. In this example, the user's own rating is represented by empty stars with a solid-colored border. This way, the user can distinguish the average rating and his own rating for the activity” (Paragraph 57).  The examiner further notes that user star ratings (See “This way, the user can distinguish the average rating and his own rating for the activity”  and Figures 1 and 3), user reviews 307 (from 3rd parties), and/or user comments 308 (See “User comments 308 allow the user to view comments entered by other users about the activity or the venue”) associated with the POI of “Haagen-Dazs” teach the claimed user-uploaded content associated with a selected POI.
	Newman does not explicitly teach:
B)  the plurality of categories of recommendations being based on a regional profile of a geographic region; 
D)  wherein the plurality of categories of recommendations is different for a first geographic region of a plurality of geographic regions compared to a second geographic region of the plurality of geographic regions.
	Whitsett, however, teaches “the plurality of categories of recommendations being based on a regional profile of a geographic region” as “The systems, methods, and computer program products of the present invention are described with respect to one or more destination themed itineraries centered in the cities of Las Vegas, Nev. and Orlando, Fla. However, it must be understood that these are only examples of the use of the present invention. Specifically, the systems, methods, and computer program products of the present invention can be adapted to present interactive itineraries directed to various travel themes, user preferences, selected "experiences," and/or destinations. For example, the interactive itineraries of the present invention may include travel products as part of an outdoor adventure theme for a destination such as Aspen, Colorado. In addition, interactive itineraries may include travel products as part of an historical travel theme, such as a Revolutionary War trip to Boston and surrounding areas. In other examples, the interactive itineraries may be built around a user profile which may indicate a user's interest in "adventure" travel, travel to a specific area of the world, and/or other user preferences that indicate a user's interest in certain travel "experiences."” (Paragraph 64), “The four options illustrated in FIG. 27 are for "Indulgence," "Nightlife," "Romance," and "Adventure," but it is appreciated that any number and variety of these or other options can be provided, e.g., to illustrate the travel themes that are available for the selected destination city” (Paragraph 105), “the user can use the mouse or keyboard to select the first photograph 2610 and thereby select the "Indulgence" option to learn more about travel opportunities with an indulgence theme, e.g., opportunities relating to shopping, saunas and spas, dining, and the like. Similarly, the "Nightlife" option can provide more information for travel opportunities relating to theatrical or cinematic shows, cultural or sporting events, dining, and the like. The "Romance" option can provide more information for travel opportunities relating to wedding and anniversary ceremonies and events, romantic activities, and the like. The "Adventure" option can provide more information for travel opportunities relating to outdoor recreation, sports, and the like” (Paragraph 106), “as shown in FIG. 35, the display 200 provides links for various options relating to the "Indulgence" travel theme, i.e., links 3510, 3520, 3530, 3540, 3550 for requesting details for a spa visit, a Cirque Du Soleil show, shopping, fine dining, and a hotel. Simulated photographs can also be provided for each option, and the simulated photographs can operate in a manner similar to that of the photographs described above in connection with FIGS. 26-34. Links can also be provided to explore more travel options, or to explore additional options similar to those displayed, such as a link 3560 to "explore more activities" and links 3512, 3522, 3532, 3542, 3552 to more spas, more shows, more shopping, more dining, or more hotels” (Paragraph 108), “FIG. 39 includes simulated photographs and links 3910, 3920, 3930, 3940 for the themes of "Nightlife," "Gambling," "Shopping" and "Shows."” (Paragraph 112), and “the Wishlist shown on the display 200 of FIG. 44 includes information and links about the various travel products for the Orlando area that correspond to the interests that have previously been selected by the user. In particular, the Wishlist includes a first section 4410 having information and/or links 4412, 4414, 4416 regarding three Orlando hotels previously selected by the user and a second section 4418 having information and/or links 4420, 4422, 4424 for various Orlando activities. Three Orlando activities are illustrated in the Wishlist in FIG. 44, and a scroll bar 4426 can be used to scroll to a fourth (or other additional) Orlando activity in the Wishlist. Other sections of the Wishlist can also be provided for other travel products, such as a transportation area for flight information or other transportation interests, a restaurant area for restaurant interests, and the like. Each section 4410, 4418 is typically designated by a section title 4426, 4428. Various types of information and links can be provided for each of the various travel products identified in the Wishlist” (Paragraph 125), and “wherein the plurality of categories of recommendations is different for a first geographic region of a plurality of geographic regions compared to a second geographic region of the plurality of geographic regions” as “The systems, methods, and computer program products of the present invention are described with respect to one or more destination themed itineraries centered in the cities of Las Vegas, Nev. and Orlando, Fla. However, it must be understood that these are only examples of the use of the present invention. Specifically, the systems, methods, and computer program products of the present invention can be adapted to present interactive itineraries directed to various travel themes, user preferences, selected "experiences," and/or destinations. For example, the interactive itineraries of the present invention may include travel products as part of an outdoor adventure theme for a destination such as Aspen, Colorado. In addition, interactive itineraries may include travel products as part of an historical travel theme, such as a Revolutionary War trip to Boston and surrounding areas. In other examples, the interactive itineraries may be built around a user profile which may indicate a user's interest in "adventure" travel, travel to a specific area of the world, and/or other user preferences that indicate a user's interest in certain travel "experiences."” (Paragraph 64), “The four options illustrated in FIG. 27 are for "Indulgence," "Nightlife," "Romance," and "Adventure," but it is appreciated that any number and variety of these or other options can be provided, e.g., to illustrate the travel themes that are available for the selected destination city” (Paragraph 105), “the user can use the mouse or keyboard to select the first photograph 2610 and thereby select the "Indulgence" option to learn more about travel opportunities with an indulgence theme, e.g., opportunities relating to shopping, saunas and spas, dining, and the like. Similarly, the "Nightlife" option can provide more information for travel opportunities relating to theatrical or cinematic shows, cultural or sporting events, dining, and the like. The "Romance" option can provide more information for travel opportunities relating to wedding and anniversary ceremonies and events, romantic activities, and the like. The "Adventure" option can provide more information for travel opportunities relating to outdoor recreation, sports, and the like” (Paragraph 106), “as shown in FIG. 35, the display 200 provides links for various options relating to the "Indulgence" travel theme, i.e., links 3510, 3520, 3530, 3540, 3550 for requesting details for a spa visit, a Cirque Du Soleil show, shopping, fine dining, and a hotel. Simulated photographs can also be provided for each option, and the simulated photographs can operate in a manner similar to that of the photographs described above in connection with FIGS. 26-34. Links can also be provided to explore more travel options, or to explore additional options similar to those displayed, such as a link 3560 to "explore more activities" and links 3512, 3522, 3532, 3542, 3552 to more spas, more shows, more shopping, more dining, or more hotels” (Paragraph 108), “FIG. 39 includes simulated photographs and links 3910, 3920, 3930, 3940 for the themes of "Nightlife," "Gambling," "Shopping" and "Shows."” (Paragraph 112), and “the Wishlist shown on the display 200 of FIG. 44 includes information and links about the various travel products for the Orlando area that correspond to the interests that have previously been selected by the user. In particular, the Wishlist includes a first section 4410 having information and/or links 4412, 4414, 4416 regarding three Orlando hotels previously selected by the user and a second section 4418 having information and/or links 4420, 4422, 4424 for various Orlando activities. Three Orlando activities are illustrated in the Wishlist in FIG. 44, and a scroll bar 4426 can be used to scroll to a fourth (or other additional) Orlando activity in the Wishlist. Other sections of the Wishlist can also be provided for other travel products, such as a transportation area for flight information or other transportation interests, a restaurant area for restaurant interests, and the like. Each section 4410, 4418 is typically designated by a section title 4426, 4428. Various types of information and links can be provided for each of the various travel products identified in the Wishlist” (Paragraph 125).
	The examiner further notes that recommended categories (such as “Spa Visit”, “Cirque Du Solelil”, “Shopping”, “Fine Dining”, and “3 Night Hotel”) are displayed in response to an indulgence theme for the vacation destination of Las Vegas.  Furthermore different recommended categories would be displayed if a user chose a different theme such as “Romance”, “Gambling”, “Nightlife”, or “Adventure”).  Moreover, such recommended categories are region specific (Las Vegas will clearly have different displayed recommended categories in response to a theme versus Boston, Aspen, etc).  Indeed, if a user were planning a trip to Las Vegas for example, the recommended categories displayed to a user for Las Vegas if that user chose a “Gambling” theme would clearly be different versus a user traveling to Utah (where gambling is illegal and thus no recommended gambling categories would be displayed).  Furthermore, such displayed recommended categories that correspond to a selected theme would be different for a different location such as Boston, Aspen, or Orlando (just as the displayed different recommended categories are different for Charleston North Carolina and Atlanta Georgia in Figure 14B of the instant specification).  Indeed, if a user chose an “Outdoor Adventure” theme for Aspen Colorado for example, then the recommended displayed categories would clearly involve skiing, rock climbing, hiking etc.  If a user chose the “Outdoor Adventure” theme for New Orleans, there would clearly be different displayed resultant recommended categories as “skiing” would not appear considering one cannot ski in New Orleans.  Thus, the combination would result in the categories of recommendations of Newman to be different in one region versus another region.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Whitsett’s would have allowed Newman’s to provide a method for reducing the difficulty in identifying satisfying options for a trip, as noted by Whitsett (Paragraph 11).
Newman and Whitsett do not explicitly teach:
G)  wherein the at least one recommended point of interest is displayed based on at least user ratings of the set of points of interest within the geographic region, including the at least one recommended point of interest.
	Sheha, however, teaches “wherein the at least one recommended point of interest is displayed based on at least user ratings of the set of points of interest within the geographic region, including the at least one recommended point of interest” as “The system then displays 411 the search sort order 905 for listing the returned search results, such as by 1). Highest Rating, 2). Distance From Current Location, or 3). Alphabetically, amongst others sorting preferences. The user preferably then selects 412 the preferred method to sort the return search response, which is typically done using an icon pointer 901” (Paragraph 65) and “The search results can be displayed 607 in many formats, including, for example, audio format. As shown in FIG. 10, a typical search display 1000 shows various fields related to the specified search method and category. In this embodiment, the search category is displayed 1006 as a categorical search method with a sub-category of Italian cuisine. The display 1000 window has indexed the results 1001 by the highest overall rating 1002, according to the average of all ratings given by users for that POI” (Paragraph 68).
	The examiner further notes that although the primary reference of Newman clearly has user ratings of its recommended POI(s) (See star ratings, user comments, and/or user reviews; see also Figures 1 and 3), there is not explicit teaching that the recommended POI(s) that are displayed are based on such user ratings.  Nevertheless, the secondary reference of Sheha teaches that for a specific region (See box 904 in Figure 9 where a user can specify searching by radius, zip code, city, etc.), recommended POI(s) can be displayed based off of user ratings (See Figure 10 where displayed recommended POI(s) are sorted by user ratings).  The combination would result in the recommended POI(s) of Newman to be sorted based off of it’s user ratings). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Sheha’s would have allowed Newman’s and Whitsett’s to provide a method for utilizing various search metric queries to conduct spatial searches for POI(s), as noted by Sheha (Paragraph 9).
Newman, Whitsett, and Sheha do not explicitly teach:
J)  the user-uploaded content subject to privacy controls associated with a set of users that provided the user-uploaded content;
K)  wherein the privacy controls comprise one or more privacy controls permitting location history sharing by at least one user of the set of users with a group of users designated by the at least one user.
	Flickr, however, teaches “the user-uploaded content subject to privacy controls associated with a set of users that provided the user-uploaded content” as “Set your photos to be visible to only your friends or family (that is, not public). You can choose this option as you upload your photos, for individual photos already uploaded, by using the Organizr, or as the default setting for all your uploads” (Page 8), “Easy! You can specify a privacy level as you upload photos using the form or Uploadr or by email). You can choose: Public, Visible to friends, Visible to family, or Private” (Page 10), and “You can keep where you took your photos private, if you want, or assign permission to any level you're comfortable with. You can set a default privacy level for any photos you add to the map, and you can change the location privacy per photo as well. To change the settings on a photo, double-click it in Organizr. Click the Location tab. That's where the privacy setting is, as well as the latitude and longitude of your photo's location. (You can edit that too, if you have that information.)  Remember that the photo's overall privacy setting overrides geoprivacy. For example, if you make a photo available to friends only, only your friends can see the photo in the first place. You can add a secondary level of privacy for where the photo was taken, say, "Only You" can see it, but saying anyone can see where it was taken is kinda moot, because only your friends can see the photo in the first place. Get it?” (Page 19), and “wherein the privacy controls comprise one or more privacy controls permitting location history sharing by at least one user of the set of users with a group of users designated by the at least one user” as “Set your photos to be visible to only your friends or family (that is, not public). You can choose this option as you upload your photos, for individual photos already uploaded, by using the Organizr, or as the default setting for all your uploads” (Page 8), “Easy! You can specify a privacy level as you upload photos using the form or Uploadr or by email). You can choose: Public, Visible to friends, Visible to family, or Private” (Page 10), and “You can keep where you took your photos private, if you want, or assign permission to any level you're comfortable with. You can set a default privacy level for any photos you add to the map, and you can change the location privacy per photo as well. To change the settings on a photo, double-click it in Organizr. Click the Location tab. That's where the privacy setting is, as well as the latitude and longitude of your photo's location. (You can edit that too, if you have that information.)  Remember that the photo's overall privacy setting overrides geoprivacy. For example, if you make a photo available to friends only, only your friends can see the photo in the first place. You can add a secondary level of privacy for where the photo was taken, say, "Only You" can see it, but saying anyone can see where it was taken is kinda moot, because only your friends can see the photo in the first place. Get it?” (Page 19).
	The examiner further notes that the secondary reference of Flickr teaches the concept of uploading user setting privacy controls to uploaded content (including setting specific location privacy controls to updated photos).  Such locations of a user’s photos teach a location history of that user.  Thus, a user can set a location privacy setting to “friends” for example.  The combination would result in the allowing for the uploading-content users of Newman and Sheha to be able to set privacy levels for their uploaded content.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Flickr’s would have allowed Newman’s, Whitsett’s, and Sheha’s to provide a method for sharing content with desired individuals, as noted by Flickr (Page 8).
13.	Claims 3-4 and 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newman et al. (U.S. PGPUB 2009/0033633), in view of Whitsett et al. (U.S. PGPUB 2009/0216633), and further in view of Sheha et al. (U.S. PGPUB 2006/0229807), and further in view of Flickr (Web Archive of Article entitled “Help/FAQ/”, collectively dated 04/09/2007) as applied to claims 1, 8-10, 23, 30-32, 45, and 47 above, and further in view of Altman et al. (U.S. PGPUB 2007/0282621).
14.	Regarding claims 3 and 25, Newman, Whitsett, Sheha, and Flickr do not explicitly teach a method and mobile device comprising:
A)  wherein the privacy controls comprise one or more privacy controls related to a display of relative distances rather than actual locations of at least one user of the set of users that provided the user-uploaded content.
	Altman, however, teaches “wherein the privacy controls comprise one or more privacy controls related to a display of relative distances rather than actual locations of at least one user of the set of users that provided the user-uploaded content” as “certain privacy and security features are provided to allow a user to mask or hide a user's actual location information, or limit access to the user's location information. In one embodiment, a fuzzy location feature is provided. This function adds a random offset to the actual location of a user, and allows the user to share his general location information with other users but hide his exact location. For example, the offset could be one mile, thus the user's location would be offset by a mile when displayed on another user's mobile communication device. The offset value is used until the user moves out of the offset radius. The offset value is then reset and used until the user moves outside of the boundaries defined by the previous or new offset value. The user is randomly displayed in any location within the offset radius, and can be displayed as a large icon encompassing the entire fuzzy area or as a focused icon randomly placed within the radius” (Paragraph 81).
	The examiner further notes that the secondary reference of Altman teaches the concept of a user controlling privacy settings with respect to an actual location of such a user.  Specifically, by displaying a user as encompassing an entire area rather than a specific location, “distances” (such as a 1 mile radius) are displayed instead of the actual location of the privacy-setting user.  The combination would result in expanding the type of privacy settings for the uploading users of Newman, Sheha, and Flickr.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Altman’s would have allowed Newman’s, Whitsett’s, Sheha’s, and Flickr’s to provide a method for preventing users from ascertaining an actual location of a user, as noted by Altman (Paragraph 81).

Regarding claims 4 and 26, Newman, Whitsett, Sheha, and Flickr do not explicitly teach a method and mobile device comprising:
A)  wherein the privacy controls comprise one or more privacy controls related to a display of mobility or behavior patterns rather than actual locations of at least one user of the set of users that provided the user-uploaded content.
	Altman, however, teaches “wherein the privacy controls comprise one or more privacy controls related to a display of mobility or behavior patterns rather than actual locations of at least one user of the set of users that provided the user-uploaded content” as “certain privacy and security features are provided to allow a user to mask or hide a user's actual location information, or limit access to the user's location information. In one embodiment, a fuzzy location feature is provided. This function adds a random offset to the actual location of a user, and allows the user to share his general location information with other users but hide his exact location. For example, the offset could be one mile, thus the user's location would be offset by a mile when displayed on another user's mobile communication device. The offset value is used until the user moves out of the offset radius. The offset value is then reset and used until the user moves outside of the boundaries defined by the previous or new offset value. The user is randomly displayed in any location within the offset radius, and can be displayed as a large icon encompassing the entire fuzzy area or as a focused icon randomly placed within the radius” (Paragraph 81).
	The examiner further notes that the secondary reference of Altman teaches the concept of a user controlling privacy settings with respect to an actual location of such a user.  Specifically, by displaying a user as encompassing an entire area rather than a specific location, “mobility” (including resetting when a user moves out of a previous location) of a user is displayed instead of the actual location of the privacy-setting user.  Indeed, the instant specification merely mentions mobility or behavior patterns without defining them (See Paragraph 52).  Thus, simply displaying the general location (without the actual location) of a user teaches the display of “mobility” and/or “behavior patterns” in the broadest reasonable interpretation.  The combination would result in expanding the type of privacy settings for the uploading users of Newman, Sheha, and Flickr.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Altman’s would have allowed Newman’s, Whitsett’s, Sheha’s, and Flickr’s to provide a method for preventing users from ascertaining an actual location of a user, as noted by Altman (Paragraph 81).
15.	Claims 5 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newman et al. (U.S. PGPUB 2009/0033633), in view of Whitsett et al. (U.S. PGPUB 2009/0216633), and further in view of Sheha et al. (U.S. PGPUB 2006/0229807), and further in view of Flickr (Web Archive of Article entitled “Help/FAQ/”, collectively dated 04/09/2007) as applied to claims 1, 8-10, 23, 30-32, 45, and 47 above, and further in view of Ryan (U.S. PGPUB 2005/0071657).
16.	Regarding claims 5 and 27, Newman, Whitsett, Sheha, and Flickr do not explicitly teach a method and mobile device comprising:
A)  wherein the privacy controls comprise one or more privacy controls related to time-based access rules associated with a subset of the user-uploaded content provided by at least one user of the set of users.
	Ryan, however, teaches “wherein the privacy controls comprise one or more privacy controls related to time-based access rules associated with a subset of the user-uploaded content provided by at least one user of the set of users” as “the file security system 100 enables a user at the user machine 108 to secure an electronic file (document) such that access to the secured electronic file is restricted. In one embodiment of the invention, the access restriction is a time-based access restriction. As an example, the access restriction could limit subsequent access to the secured electronic file until after a predetermined time in the future. The predetermined time can be a date in the future or a particular time of day for a date in the future. For example, if the electronic file was created and secured with a time-based access restriction on Jul. 4, 2003, the predetermined time could be any subsequent time, such as Jul. 5, 2003, 12:00 PM on Jul. 31, 2003, or 12:00 AM on Jan. 1, 2004” (Paragraph 37).
	The examiner further notes that the secondary reference of Ryan teaches the concept of the setting of time-based access control rules to documents.  The combination would result in expanding the type of privacy settings for the secondary reference of Flickr.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Ryan’s would have allowed Newman’s, Whitsett’s, Sheha’s, and Flickr’s to provide a method for more effectively applying time-based access control rules, as noted by Ryan (Paragraph 10).
17.	Claims 6 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newman et al. (U.S. PGPUB 2009/0033633), in view of Whitsett et al. (U.S. PGPUB 2009/0216633), and further in view of Sheha et al. (U.S. PGPUB 2006/0229807), and further in view of Flickr (Web Archive of Article entitled “Help/FAQ/”, collectively dated 04/09/2007) as applied to claims 1, 8-10, 23, 30-32, 45, and 47 above, and further in view of Kanemitsu (U.S. Patent 5,940,803).
18.	Regarding claims 6 and 28, Newman, Whitsett, Sheha, and Flickr do not explicitly teach a method and mobile device comprising:
A)  wherein the at least one recommended point of interest is displayed further based on a recommended time of day for visiting the at least one recommended point of interest.
	Kanemitsu, however, teaches “wherein the at least one recommended point of interest is displayed further based on a recommended time of day for visiting the at least one recommended point of interest” as “When a traveler enters desired facility information and visiting purposes through an input unit, a plan preparing unit retrieves from a database a recommended route for arriving at the subject facilities and recommended visiting times for using the facilities according to each visiting purpose” (Abstract) and “The databases 14a, 14b have recommended visiting times determined to correspond to the facility information. The recommended visiting time shows an optimum time of visiting the facilities according to the purpose of visiting the facilities. For example, the optimum time to see the exhibits in a museum is, for example, 2:00 p.m. when there are not too many visitors and a traveler can view at their leisure. The optimum time to have dinner in a restaurant is, for example, 8:30 p.m. when the restaurant atmosphere is preferable and sufficient service is provided in view of the number of customers. Also, the optimum time to see a night view from an observation platform or a beach may be 8:00 p.m. after sunset. The optimum time to see Mt. Fuji is the evening when it looks beautiful. When the start time is designated to permit the user to watch a game or see a play in a stadium or a theater, the recommended visiting time is a prescribed time, for example, 30 minutes before the start time. This recommended visiting time may be kept in combination with other information on the facilities, or kept in a separate database and corresponded there to according to the facility information” (Column 6, lines 31-52).
	The examiner further notes that the secondary reference of Kanemitsu teaches the concept of recommending visiting times to different POI(s).  The combination would result in the output of such recommended visiting times for the recommended POI(s) of Newman.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Kanemitsu’s would have allowed Newman’s, Whitsett’s, Sheha’s, and Flickr’s to provide a method for acquiring optimal visiting times, as noted by Kanemitsu (Column 1, lines 60-61).
19.	Claims 7 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newman et al. (U.S. PGPUB 2009/0033633), in view of Whitsett et al. (U.S. PGPUB 2009/0216633), and further in view of Sheha et al. (U.S. PGPUB 2006/0229807), and further in view of Flickr (Web Archive of Article entitled “Help/FAQ/”, collectively dated 04/09/2007) as applied to claims 1, 8-10, 23, 30-32, 45, and 47 above, and further in view of Chi et al. (U.S. PGPUB 2009/0112727).
20.	Regarding claims 7 and 29, Newman and Whitsett not explicitly teach a method and mobile device comprising:
A)  wherein the at least one recommended point of interest is displayed further based on the user ratings.
	Sheha, however, teaches “wherein the at least one recommended point of interest is displayed further based on the user ratings” as “The system then displays 411 the search sort order 905 for listing the returned search results, such as by 1). Highest Rating, 2). Distance From Current Location, or 3). Alphabetically, amongst others sorting preferences. The user preferably then selects 412 the preferred method to sort the return search response, which is typically done using an icon pointer 901” (Paragraph 65) and “The search results can be displayed 607 in many formats, including, for example, audio format. As shown in FIG. 10, a typical search display 1000 shows various fields related to the specified search method and category. In this embodiment, the search category is displayed 1006 as a categorical search method with a sub-category of Italian cuisine. The display 1000 window has indexed the results 1001 by the highest overall rating 1002, according to the average of all ratings given by users for that POI” (Paragraph 68).
	The examiner further notes that although the primary reference of Newman clearly has user ratings of its recommended POI(s) (See star ratings, user comments, and/or user reviews; see also Figures 1 and 3), there is not explicit teaching that the recommended POI(s) that are displayed are based on such user ratings.  Nevertheless, the secondary reference of Sheha teaches that for a specific region (See box 904 in Figure 9 where a user can specify searching by radius, zip code, city, etc.), recommended POI(s) can be displayed based off of user ratings (See Figure 10 where displayed recommended POI(s) are sorted by user ratings).  The combination would result in the recommended POI(s) of Newman to be sorted based off of it’s user ratings). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Sheha’s would have allowed Newman’s and Whitsett’s to provide a method for utilizing various search metric queries to conduct spatial searches for POI(s), as noted by Sheha (Paragraph 9).
Newman, Whitsett, Sheha, and Flickr do not explicitly teach:
A)  user ratings having been generated within a predetermined period of time.
	Chi, however, teaches “user ratings having been generated within a predetermined period of time” as “Determining the score for each respective wedding service vendor of the valid set of vendors comprises determining the number of reviews for the vendor services received. The reviews for a respective wedding services vendor within a predetermined time period are assigned an increased weighting parameter. The score of the review may be used as a weighting parameter. Scores of recent reviews from a predetermined period (e.g., within the previous hour, previous day, previous month, etc.) are assigned an increased weighting parameter” (Paragraph 56) and “At block 406, a recommendation of one or more vendors for one or more categories of wedding related services may be provided to a user based at least in part on the vendor score and the valid set of vendors” (Paragraph 58).
	The examiner further notes that the secondary reference of Chi teaches the concept of recommending something based on recent reviews of a predetermined period of time.  The combination would result in the recommended POI(s) of Sheha to be based on reviews from a predetermined period of time.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Chi’s would have allowed Newman’s, Whitsett’s, Sheha’s, and Flickr’s to provide a method for comprehensively vetting services to users, as noted by Chi (Paragraph 5).
Response to Arguments
21.	Applicant’s arguments with respect to claims 1, 3-10, 23, 25-32, 45, and 47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (See newly applied art of Flickr).
Conclusion
22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2009/0222482 issued to Klassen et al. on 03 September 2009.  The subject matter disclosed therein is pertinent to that of claims 1, 3-10, 23, 25-32, 45, and 47 (e.g., methods to geo-tag data).
U.S. PGPUB 2007/0112729 issued to Wiseman et al. on 17 May 2007.  The subject matter disclosed therein is pertinent to that of claims 1, 3-10, 23, 25-32, 45, and 47 (e.g., methods to geo-tag data).
U.S. PGPUB 2009/0279794 issued to Brucher et al. on 12 November 2009.  The subject matter disclosed therein is pertinent to that of claims 1, 3-10, 23, 25-32, 45, and 47 (e.g., methods to geo-tag data).
U.S. PGPUB 2009/0111487 issued to Scheibe on 30 April 2009.  The subject matter disclosed therein is pertinent to that of claims 1, 3-10, 23, 25-32, 45, and 47 (e.g., methods to geo-tag data).
U.S. PGPUB 2009/0143977 issued to Beletski et al. on 12 November 2009.  The subject matter disclosed therein is pertinent to that of claims 1, 3-10, 23, 25-32, 45, and 47 (e.g., methods to geo-tag data).
U.S. PGPUB 2009/0157613 issued to Strohmenger et al. on 18 June 2009.  The subject matter disclosed therein is pertinent to that of claims 1, 3-10, 23, 25-32, 45, and 47 (e.g., methods to geo-tag data).
U.S. Patent 8,145,661 issued to Billman et al. on 27 March 2012.  The subject matter disclosed therein is pertinent to that of claims 1, 3-10, 23, 25-32, 45, and 47 (e.g., methods to geo-tag data).
U.S. PGPUB 2009/0280465 issued to Schiller on 12 November 2009.  The subject matter disclosed therein is pertinent to that of claims 1, 3-10, 23, 25-32, 45, and 47 (e.g., methods to geo-tag data).
U.S. PGPUB 2008/0016051 issued to Schiller on 17 January 2008.  The subject matter disclosed therein is pertinent to that of claims 1, 3-10, 23, 25-32, 45, and 47 (e.g., methods to geo-tag data).
U.S. PGPUB 2002/0184196 issued to Lehmeier et al. on 05 December 2002.  The subject matter disclosed therein is pertinent to that of claims 1, 3-10, 23, 25-32, 45, and 47 (e.g., methods to geo-tag data).
Contact Information
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mahesh Dwivedi
Primary Examiner
Art Unit 2168

October 18, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168